Petition for Writ of Mandamus Denied and Memorandum Opinion filed November
29, 2011.




                                                   In The

                            Fourteenth Court of Appeals
                                              ____________

                                          NO. 14-11-00993-CV
                                            ____________

                               IN RE CHARLITA MARRS, Relator


                                   ORIGINAL PROCEEDING
                                     WRIT OF MANDAMUS
                                       268th District Court
                                     Fort Bend County, Texas
                              Trial Court Cause No. 03-DCV-128450


                           MEMORANDUM                             OPINION

         On November 14, 2011, relator Charlita Marrs filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator
complains that respondent, the Honorable Brady Elliott, presiding judge of the 268th
District Court of Fort Bend County, abused his discretion in denying her controverted
motion to transfer a suit affecting the parent-child relationship to Harris County. See Tex.
Fam. Code § 155.201(b).1


1
    Section 155.201(b) provides, in pertinent part, as follows:
           If a suit to modify or a motion to enforce an order is filed in the court having
           continuing, exclusive jurisdiction of a suit, on the timely motion of a party the court
           shall, within the time required by Section 155.204, transfer the proceeding to another
           county in this state if the child has resided in the other county for six months or
           longer.
Tex. Fam. Code § 155.201(b).
       Mandamus is an extraordinary remedy that will issue only if (1) the trial court
clearly abused its discretion and (2) the party requesting mandamus relief has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).
A trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable as to
amount to a clear and prejudicial error of law, or if it clearly fails to analyze or apply the
law correctly. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005).
Mandamus is the appropriate remedy to compel a mandatory transfer of venue in a suit
affecting the parent-child relationship.      In re Leder, 263 S.W.3d 283, 285 (Tex.
App.—Houston [1st Dist.] 2007, orig. proceeding); see Tex. Fam. Code § 155.204(h)
(providing that denial of mandatory transfer is not subject to interlocutory appeal).

       A party seeking the extraordinary remedy of mandamus must follow the applicable
procedural rules. In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011,
orig. proceeding). Chief among these is the critical obligation to provide the reviewing
court with a complete and adequate record. See Walker v. Packer, 827 S.W.2d 833, 837
(Tex. 1992) (stating that it is relator’s burden to provide a record sufficient to establish her
entitlement to mandamus relief).

       In her motion to transfer, relator alleged that the child lived in Harris County,
without alleging that the child had lived there for at least the previous six months. She
alleged that ―[a]ll of the parties and the child affected by the proceeding reside in Texas in
Harris County.‖ Relator filed an amended motion to transfer on September 30, 2011, the
same day that the trial court conducted a hearing on the transfer issue. See Tex. Fam.
Code § 155.204(e) (requiring hearing on motion to transfer after at least 10 days’ notice if a
controverting affidavit contesting the motion to transfer has been filed). In the amended
motion, relator alleged that ―[t]he principle residence of the child is in Harris County,
Texas, and has been in that county during the six-month period preceding the
commencement of this suit.‖ There is nothing in our record to indicate that the trial court
was aware of or considered relator’s amended motion. No record from the September 30,
2011, hearing on relator’s motion to transfer was included with her petition for writ of

                                               2
mandamus.     Relator is required to file a properly authenticated transcript of any
underlying hearing, or a statement that no testimony was adduced, and she failed to do so.
See Tex. R. App. P. 52.7(a)(2). In addition, relator did not certify that every factual
statement in the petition is supported by competent evidence included in the appendix or
record, as required by the rules of appellate procedure addressing original proceedings.
See Tex. R. App. P. 52.3(j).

       Relator has not met her burden to establish entitlement to extraordinary relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                         PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                            3